Greenblott, J.
Appeal from decisions of the Unemployment Insurance Appeal Board, filed April 9, 1969 and June 9, 1969, disqualifying claimant from unemployment insurance benefits on the ground that she voluntarily left her employment without good cause. Appellant, a night manager employed in a coffee shop of a large mid-town Manhattan hotel, moved to a new home in Edison, New Jersey. She testified that she left her employment because she was frightened on leaving her job at 2:00 am. by disreputable individuals she met on the street and in the subway at that hour. The board held her testimony insufficient to support a finding that she left her employment for that reason, and sustained the determination of the Referee that her actual cause for leaving was her move to an area distant from her place of employment. This factual finding that claimant’s move was a personal one, disqualifying her from benefits, is supported by substantial evidence in the record. (Matter of Fanzo [Catherwood], 29 A D 2d 598; Matter of Frankel [Catherwood], 26 A D 2d 866.) Decisions affirmed, without costs. Herlihy, P. J., Reynolds, Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Greenblott, J.